Citation Nr: 1229690	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  06-10 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic fatigue syndrome, and/or symptoms of hypersomnolence, memory loss, loss of concentration, and/or muscle pain as manifestations of an undiagnosed illness, due to Gulf War Syndrome.  

3.  Entitlement to a higher initial rating for seborrheic dermatitis, including an initial rating greater than 10 percent prior to August 30, 2002, and an initial rating greater than 30 percent since.

4.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, including undifferentiated somatoform disorder, with symptoms including fatigue, hypersomnolence, memory loss, loss of concentration, and musculoskeletal pain; anxiety; and/or depression.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from October 1984 to August 1993.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, reopening and granting the Veteran's previously denied claim for service connection for seborrheic dermatitis.  The RO assigned an initial 30 percent rating for this disability, initially retroactively effective from July 1, 2004, and denied claims for service connection for hypersomnolence, claimed as Gulf War Syndrome, and PTSD.  Although the Veteran submitted timely notices of disagreement (NODs) concerning the 30 percent rating initially assigned for his seborrheic dermatitis, see Fenderson v. West, 12 Vet. App. 119 (1999), and for service connection for hypersomnolence and PTSD, the RO only provided a statement of the case (SOC) in March 2006 on the claims for service connection for PTSD and a higher initial rating for his seborrheic dermatitis, effective July 1, 2004.  Later that month, the Veteran submitted a timely substantive appeal (VA Form 9) concerning all issues listed in that March 2006 SOC, to perfect his appeal of those claims to the Board.  See 38 C.F.R. § 20.200 (2011).

The RO first addressed the Veteran's NOD with the denial of service connection for hypersomnolence, claimed as Gulf War Syndrome, in a March 2008 supplemental SOC (SSOC) that, while inappropriately titled, nevertheless met the substantive requirements outlined in 38 C.F.R. §§ 19.29 and 19.30.  See 38 C.F.R. § 19.31(a) ("[t]he agency of original jurisdiction will respond to notices of disagreement on newly appealed issues not addressed in the Statement of the Case using the procedures in §§ 19.29 and 19.30 of this part").  Although the Veteran has not submitted another VA Form 9 since the March 2008 SSOC, the Board finds the October 2008 statement from his representative referencing the March 2008 SSOC contains the necessary information to also perfect his appeal of this claim.  See 
38 C.F.R. §§ 20.200 and 20.202; see also Percy v. Shinseki, 23 Vet. App. 37, 44-45 (2009) (holding that 38 U.S.C. § 7105(d)(3) (West 2002) does not operate as a mandatory jurisdictional bar and gives the Board discretionary authority to consider an appeal even there where the substantive appeal is untimely).

In May 2007, during the pendency of this appeal, the RO issued a rating decision granting an earlier effective date of August 23, 1993, for the award of service connection for seborrheic dermatitis on the basis of clear and unmistakable error (CUE), assigned an initial disability rating of 10 percent, and continued the 30 percent assigned since July 1, 2004.  In October 2007, the Veteran filed an NOD with the initial 10 percent disability rating assigned, effective August 23, 1993.  As above, the RO first addressed the Veteran's NOD with the initial 10 percent disability rating assigned for seborrheic dermatitis, initially retroactively effective in August 23, 1993, in the March 2008 SSOC, which also met the substantive requirements of 38 C.F.R. §§ 19.29 and 19.30 with regard to that issue, and the Board finds that the October 2008 statement from the Veteran's representative referencing that SSOC contains the necessary information to also perfect his appeal of that rating.  See 38 C.F.R. §§ 19.31(a), 20.200, and 20.202; see also Percy, 23 Vet. App. at 44-45. 

In a March 2008 rating decision, the RO assigned a 30 percent rating retroactive to August 30, 2002.  Therefore, the issue of entitlement to higher initial ratings for seborrheic dermatitis has been recharacterized to reflect the staged ratings assigned over the course of the appellate period, most recently in the March 2008 rating decision.  In June 2008, another RO decision denied entitlement to a rating greater than 10 percent since August 23, 1993, or greater than 30 percent from August 30, 2002, to July 1, 2004.  

In June 2010, the Veteran and his wife testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board - also commonly referred to as a Travel Board hearing. 

The June 2010 hearing transcript and January 2011 and March 2011 VA examination reports show that the record raises additional symptoms that may be manifestations the issue of entitlement to service connection for chronic fatigue syndrome, and/or symptoms of hypersomnolence, memory loss, loss of concentration, and/or muscle pain as manifestations of an undiagnosed illness, due to Gulf War Syndrome.  The Board has recharacterized this issue accordingly.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (holding that the Board must consider all claims raised either by the appellant or the evidence of record).

In November 2010, the Board remanded the matter to the RO for the purpose of obtaining additional evidence.  However, because additional development is required concerning any claim for service connection for an acquired psychiatric disorder other than PTSD, the Board is separating the claim for PTSD from the more general claim for an acquired psychiatric disorder so that the latter claim may be remanded to the RO via the AMC for further development.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that claims based on distinctly diagnosed diseases may be considered as separate and distinct claims).  

Furthermore, the remanded claim for service connection for an acquired psychiatric disorder, other than PTSD, including undifferentiated somatoform disorder, with symptoms including fatigue, hypersomnolence, memory loss, loss of concentration, and musculoskeletal pain; anxiety; and/or depression, in order to reflect all diagnoses of record and the VA examiners' determination that the Veteran's symptoms claimed to be related to chronic fatigue were manifestations of his psychiatric disorder.  See Young v. Shinseki, 25 Vet. App. 201, 202 (2012) (holding that a claim for PTSD encompassed a claim for another psychiatric disorder where the evidence developed during the processing of his claim indicated that the symptoms he complained about were caused by the other psychiatric disorder) (citing Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009)); see also January 2011 and March 2011 VA examination reports (showing that the symptoms the Veteran attributed to Gulf War Syndrome are, instead, symptoms of his acquired psychiatric disorder). 

In October 2008, the Veteran filed a claim seeking service connection for chronic fatigue and insomnia, as secondary to PTSD.  At the June 2010 Board hearing, the Veteran contended that the existence of surgical scars resulting from the removal of potential malignancies justified a higher disability rating in his claim for higher initial ratings for seborrheic dermatitis.  As discussed in the decision below, the potential malignancies and resulting scars are not currently service-connected and constitute a separately diagnosed disorder not related to or a manifestation of service-connected seborrheic dermatitis such that service connection would have to be established before VA can properly consider whether these scars would justify a higher or additional rating.  

In May 2012, the Veteran filed a claim seeking entitlement to a higher rating for sinusitis, and in August 2012, he raised the issues of entitlement to reimbursement for travel expenses and entitlement to payment or reimbursement for medical treatment.  Lastly, in August 2012, the Veteran filed a claims for entitlement to a total disability rating due to individual unemployability and entitlement to special monthly compensation due to the need for aid and attendance.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

As discussed below, this Board decision and remand order denies entitlement to service connection for PTSD, but remands entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Therefore, the RO should take appropriate action in order to clarify the purported theory of entitlement underlying the Veteran's secondary service connection claims, and, if applicable, moot any claims for disorders which are ultimately rated as symptoms of any service-connected acquired psychiatric disorder, other than PTSD.  

The issue of service connection for an acquired psychiatric disorder, other than PTSD, including undifferentiated somatoform disorder, with symptoms including fatigue, hypersomnolence, memory loss, loss of concentration, and musculoskeletal pain; anxiety; and/or depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The most probative medical and other evidence of record indicates that the Veteran does not have PTSD according to the DSM-IV criteria, so there is no possible competent and credible evidence that could link PTSD to his military service.

2.  The most probative medical and other evidence of record indicates that the Veteran's symptoms of fatigue, hypersomnolence, memory loss, loss of concentration, and muscle pain are attributable to the known clinical diagnoses of undifferentiated somatoform disorder, depression, sleep apnea, and/or osteoarthritis and degenerative disc disease.

3.  The most probative medical and other evidence of record indicates that the Veteran's fatigue, hypersomnolence, memory loss, loss of concentration, and muscle pain are symptoms attributable to his acquired psychiatric disorder and do not, in themselves, constitute separate disabilities.

4.  The Veteran's seborrheic dermatitis, prior to August 30, 2002, was marked by itching involving an exposed surface and extensive area, with no extensive lesions or marked disfigurement.

5.  The Veteran's seborrheic dermatitis, since August 30, 2002, does not cover more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, nor does it require constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The Veteran's symptoms of fatigue, hypersomnolence, memory loss, loss of concentration, and/or muscle pain are not manifestations of undiagnosed illnesses; nor is the Veteran's fatigue due to chronic fatigue syndrome, as a medically unexplained chronic multi-symptom illness.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

4.  The criteria for an initial 30 percent rating, and not higher, for service-connected seborrheic dermatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1- 4.7, 4.10, 4.118, Diagnostic Code 7806 (2002); 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant statutory provisions, regulations, and case law; the relevant factual background; and an analysis of its decision.

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.  

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48   (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31   (2007); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46; see also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a)  notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37   (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a)  requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life. 

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments." Vazquez, 580 5.3d at 1281.

It since has been held that, after a notice error is found in an increased rating claim, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, the appellant's burden to demonstrate prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all. See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 106-07 (2010).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1)  were sent to the Veteran in November 2004, March 2005, March 2007 and April 2008.  The letters, especially in combination, informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  Moreover, the November 2004 and March 2007 letters also complied with Dingess by discussing the "downstream" disability rating and effective date elements of the claims.  Then, after providing the additional Dingess notice, the RO/AMC readjudicated the claims in SSOCs dated in March 2008, July 2009, November 2009 and March 2012 in due consideration of the additional evidence received in response to that additional notice. See Mayfield, 499 F.3d at 1323 (Mayfield IV); Prickett, 20 Vet. App. at 376.  Therefore, any arguable timing defect in the provision of that additional notice has been cured.

VA also fulfilled its duty to assist by obtaining all relevant evidence in support of this claim that is obtainable, and therefore appellate review may proceed without prejudice to the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA treatment records, and arranged for VA compensation examinations in February 2005, January 2011, and March 2012 to assess and then reassess the severity of his service-connected seborrheic dermatitis.  The most recent VA exam was completed less than six months ago and contains all the findings needed to properly evaluate his disability; no further examinations or opinion to further evaluate the severity of the Veteran's seborrheic dermatitis is warranted under the circumstances presented.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482   (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

VA examinations were also conducted pursuant to the Veteran's claims for service connection for Gulf War Syndrome and an psychiatric disorder and were conducted in January 2011 and March 2011, with addendums dated April 2011 and March 2012.  The examiners reviewed the claims file, considered the Veteran's relevant medical history, and conducted appropriate examination.  As the examinations were accurate, sufficiently descriptive, and based on the complete medical record, including the Veteran's lay assertions, VA has fulfilled any duty to provide a thorough and contemporaneous medical examination.  See Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).   

The Board is satisfied as to compliance with the instructions of its previous remand in November 2010.  Specifically, the RO was instructed to corroborate the Veteran's claimed status as a Persian Gulf War Veteran and provide him with VA examinations to determine the etiology of any diagnosed acquired psychiatric disorder, to include PTSD, and the Veteran's symptoms of fatigue, and assess the current severity of the Veteran's service-connected seborrheic dermatitis.  The Board finds that the RO/AMC complied with these instructions by establishing the Veteran's status as a Persian Gulf War Veteran and providing him with the requested examinations and obtaining the requested data and opinions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that readjudication of this claim may proceed without prejudicing the Veteran.

In addition to VA's duties to notify and assist the Veteran, the Court has held that the Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties in accordance with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearings, the VLJ specifically clarified the issues on appeal.  See June 2010 Board Hearing Trans., p. 2.  Additionally, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding.  Moreover, neither the Veteran nor his representative have asserted that VA in any way failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the conduct of the June 2010 Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran and his representative, through testimony, argument, and questions, demonstrated actual knowledge of the elements necessary to substantiate a claim for each benefit sought.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board will proceed to adjudicate the claims based on the current record.

II.  Service Connection

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303(a), 3.306. 

To establish entitlement to direct service connection for the claimed disability, there must be: (1) competent and credible evidence confirming the existence of the Veteran's claimed disability since the time of the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002).

In adjudicating the claims on appeal, the Board has considered the doctrine of reasonable doubt.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, i.e., about evenly balanced for and against the claim, with the Veteran prevailing in either event, or a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. PTSD

The Veteran contends that he suffers from PTSD as a result of several traumatic incidents that occurred in the Air Force while flying that ultimately led to his decision not to fly anymore; specifically, a fire from an oil leak; a bullet hole discovered during post-flight inspection; a generator malfunction causing a 30,000 foot drop; and an extremely problematic flight through debris from the eruption of Mount Pinatubo in 1991.  The Veteran's spouse testified that he "[w]as not the same" after returning from service and had exhibited "nervous" and fearful behavior since 1992 or 1993.  See June 2010 Board Hearing Trans., p. 9-10.  

To establish service connection for PTSD, there must be:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required; rather, a diagnosis of PTSD must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). See 38 C.F.R. §§ 3.304(f); 4.125.  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-141.

In adjudicating a claim for PTSD, the evidence necessary to establish the occurrence of a stressor during service to support this diagnosis varies depending on whether the Veteran "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through military citation or other appropriate evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence of their actual occurrence, provided the testimony is found to be satisfactory, e.g., credible and "consistent with the circumstances, conditions, or hardships of such service."  In such cases, no further developmental or corroborative evidence is necessary.  38 C.F.R. 
§ 3.304(f)(2); see also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) . 

On the other hand, under prior regulations, if there is no combat experience, or if there was a determination that the Veteran had engaged in combat, but that the claimed stressor was unrelated to that combat, then there needed to be independent evidence corroborating his statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-289 (1994).  His testimony, by itself, could not, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record needed to contain service records or other corroborative evidence substantiating or verifying his testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98   (1993).  Moreover, a medical opinion diagnosing PTSD did not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142.  That is to say, proof of the actual occurrence of a claimed stressor could not consist solely of after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

Just because a physician or other health professional accepted appellant's description of his or her experiences as credible and diagnosed appellant as suffering from PTSD did not mean the Board, in turn, was required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. Ap. 614, 618 (1992).  The Board was not required to accept an appellant's uncorroborated account of his or her active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

All of that said, however, a stressor need not have been corroborated in every detail. Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); see also Pentecost v. Principi, 16 Vet. App. 124 (2002).

Moreover, more recently, as of July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 C.F.R. 
§ 3.304(f)  to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  VA's specific PTSD regulation, 38 C.F.R. § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  

VA later amended its PTSD regulations to also accept the statements of Veterans who are former prisoners-of-war  (POWs) and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  Still another amendment was to relax the type and amount of evidence needed to substantiate a claim that is predicated on personal or sexual assault.  Indeed, in this latter type of claims, there is an exception to the rule announced in Moreau, permitting after-the-fact medical nexus evidence to etiologically link a PTSD diagnosis to an incident during the Veteran's military service.  See YR v. West, 11 Vet. App. 393, 399   (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).  The Board also is required to consider evidence of behavior changes, etc., as credible indications a claimed personal or sexual assault stressor occurred. 

The primary result of the most recent amendment of 38 C.F.R. § 3.304(f)(3) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.

This regulation amendment, however, has no impact on PTSD stressors experienced during combat, while interned as a POW, or as the result of personal/sexual assault.  38 C.F.R. § 3.304(f)(2), (f)(4), (f)(5).  There equally is no application to cases where there was a diagnosis of PTSD during service, see 38 C.F.R. § 3.304(f)(1).

In any event, here, the preponderance of the evidence is against finding that the Veteran has the required DSM-IV diagnosis of PTSD.  The Board acknowledges that the Veteran has consistently asserted that he suffers from PTSD symptoms like nightmares and trouble sleeping, received VA treatment for PTSD, and was told by his doctors that he had PTSD.  Furthermore, his wife testified that he had symptoms of PTSD as early as 1992 or 1993.  Additionally, in November 2004, the Veteran received a positive total score, above the cutoff score of 50, for military trauma, on a PTSD checklist administered by the VA.  He was also referred to a PTSD treatment program in November 2004 and June 2005.  PTSD was noted among his informally assessed conditions until April 2005, "rule out PTSD" was noted in his records through October 2006, and his problem list and past medical history continued to list PTSD amongst the other disorders through records dated October 2008, which are the most recent problem lists and past medical history notes of record.

However, throughout the more than three years of documented psychological and psychiatric treatment in the record, the Veteran was never given a PTSD diagnosis in consideration of the DSM-IV criteria.  Instead, he was formally diagnosed with major depressive disorder and undifferentiated somatoform disorder at his full psychology evaluation and consultation in June 2005.  The evaluating psychiatrist explained that the undifferentiated somatoform disorder diagnosis was reached in consideration of the Veteran's apparent inability to cope well with life stressors, which, due to an associated inability to express and integrate painful or negative emotions, may result in physical symptoms.  As the Veteran's medical history showed numerous medical symptoms with no clear physical cause, the examiner determined that his pattern of symptoms and behaviors most consistently fit a diagnosis of undifferentiated disorder and moderate depression, by testing.  Anxiety and insomnia have also been noted in the Veteran's VA mental health treatment records.

Furthermore, both mental health professionals who provided referrals to a PTSD treatment program in November 2004 and June 2005 actually diagnosed the Veteran with depression/major depressive disorder and/or undifferentiated somatoform disorder.  November 2004, April 2005, and June 2005 records show that the Veteran "wants it on his record that he has PTSD," had clear financial motivations, was vague about the nature of his exact symptoms, and wanted his wife to describe his PTSD symptoms to the psychiatrist as she had "read about PTSD and remembered the symptoms better than he did."  As a result, in April 2005, the psychiatrist wrote only that it was difficult to give a diagnosis at the that time, and, in June 2005, validity indicators on the personality tests administered by the VA psychiatrist indicated a possible tendency to for the Veteran to over-report or exaggerate symptoms.  

As such, although the Veteran endorsed symptoms of severe depression and PTSD and appeared to score highly on a PTSD inventory, the overall psychological picture presented showed "numerous, overlapping, and sometimes shifting" symptoms as a result of the wide range of other psychological symptoms endorsed by the Veteran.  The psychiatrist also explained that the PTSD inventory used was a simple diagnostic instrument with "no scales to capture [the Veteran's] approach to test-taking."  

In March 2011 the Veteran was provided with a VA psychological examination and the psychologist found that the Veteran did not meet the DSM-IV criteria for PTSD.  In an April 2011 addendum, the VA examiner explained that the Veteran maintained work responsibilities with no unusual leave, maintained a marital relationship, served as an effective parent, and assumed responsibility as a leader in his religious faith.  Furthermore, the examiner explained that the in-service events the Veteran described did not meet the category A criteria for the diagnostic criteria for PTSD, and his description of his symptoms was also inconsistent with the criteria for PTSD.  Lastly, the VA examiner noted that his findings were consistent with the previous determinations by the Veteran's treating VA psychologists and psychiatrists.

Therefore, while the Board does not necessarily attribute the inaccuracies in the Veteran's self-reported data to financial motivations, it is nevertheless clear that the Veteran has an interest in obtaining a PTSD diagnosis, for any number of possible reasons, and that this interest reduces the reliability of both, as noted in his treatment records, his self-reported symptoms to VA mental health professionals, and, the Board finds, his statements and testimony regarding his PTSD symptoms, past diagnosis, and treatment made to the Board.  Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006))); Pond v. West, 12 Vet. App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Similarly, as the evidence suggests that the Veteran's wife also wanted to see the Veteran diagnosed with PTSD prior to the time he began mental health treatment, her testimony regarding the date of onset of his symptoms 1992 or 1993 and nature of his PTSD symptoms is also of reduced reliability, particularly when compared with the October 1993 VA examination report that describes the Veteran's behavior, comprehension, and memory as normal.  Id. In so finding, the Board does not question the integrity of the Veteran and his spouse, but the lack of objectivity shown in committing to a diagnosis of PTSD prior to any diagnosis provided by a mental health professional and maintaining that belief in the face of increasing competent and well-reasoned medical evidence to the contrary.

Therefore, in weighing the probative value of the competent and credible and evidence of record, the Board finds the Veteran does not have a current diagnosis of PTSD that is in accordance with 38 C.F.R. § 4.125.  The medical evidence not only favors other diagnosis, provided in accordance with the DSM-IV criteria, but also, persuasively and in detail, explains the unreliability of the medical evidence appearing to favor a PTSD diagnosis.  As a result, the question of establishing the Veteran's in-service stressors is ultimately inconsequential.  Even if the Board accepted that the stressors claimed by the Veteran were clearly shown by the evidence of record, for the sake of argument, there would still be no confirmation that he has PTSD as a result as a result of those stressors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). 

As explained, the first, and perhaps most fundamental, requirement for any service-connection claim is that the Veteran has to initially establish he has the claimed condition.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In Brammer , the Court noted that Congress specifically had limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  To show a current disability, there must be evidence of the condition at some time during the appellate period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  The Board notes that any psychiatric disorders that are shown during the appellate period are addressed in the Remand order below.

Absent a DSM-IV diagnosis of PTSD, service connection for PTSD cannot be granted.  38 C.F.R. §§ 3.304(f); 4.125(a).  Furthermore, where there is no PTSD diagnosis, PTSD cannot be linked to military service, irrespective of whether the occurrence of a stressor in service can be established.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 132, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The evidence for and against this claim is not so evenly balanced to allow for the application of the benefit-of-the-doubt rule.   
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Therefore, service connection for PTSD must be denied.

III.  Entitlement to Service Connection for Symptoms Resulting from an Undiagnosed Illness

The Veteran claims that he currently suffers from chronic fatigue syndrome, and/or symptoms of hypersomnolence, memory loss, loss of concentration, and/or muscle pain as manifestations of an undiagnosed illness, due to Gulf War Syndrome.  The Board notes that the Veteran endorsed symptoms of fever presumably associated with this claim at the June 2010 Board hearing, and he is competent to testify to symptoms of fever as knowledge of a fever comes to a layperson through the use of the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as the Veteran has never attributed symptoms of fever to Gulf War Syndrome elsewhere in the record and the January 2011 VA examination report shows no history of fever, the Board finds that the medical history showing no history of fever in the January 2011 VA examination report is more credible than the bare assertion of "yes" that the Veteran gave in response one question amongst a list of several at the June 2010 Board hearing.  Gardin, 613 F.3d at 1379-1380; Buchanan, 451 F.3d at 1337; Pond, 12 Vet. App. at 345-47; Caluza, 7 Vet. App. at 511.  Therefore, adjudication of this claim will proceed without consideration of the symptom of fevers. 
  
Archived records at the Air Force Historical Research Agency show that the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Therefore, service connection may be established on a presumptive basis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under this statute and regulation, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1) .

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic 
multi-symptom illness; and (3) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A 1117(d)  warrants a presumption of service connection. 

Undiagnosed illnesses and medically unexplained multi-symptom illnesses are conditions that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  A medically unexplained multi-symptom illness is a "diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs, and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. 
§ 3.317(a)(2)(ii).  Chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding gastrointestinal diseases) are medically unexplained multi-symptom illnesses under 38 C.F.R. § 3.317(a)(2)(i)(B).

In the case of claims based on undiagnosed illness or medically unexplained chronic multi-symptom illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location, or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

In this particular instance, however, the Veteran's fatigue, hypersomnolence, memory loss, loss of concentration, and/or muscle pain have been attributed to known, rather than unknown, clinical diagnoses.  Hypersomnolence, also called hypersomnia, involves excessive sleeping or sleepiness, as in any group of sleep disorders with a variety of physical and psychogenic causes.  See Dorland's Illustrated Medical Dictionary 909 (28th ed. 1994).  The January 2011 examiner, a primary care physician specializing in internal medicine, found that it was more likely than not that the Veteran's symptoms which superficially met the criteria for chronic fatigue syndrome were attributable to depression and/or sleep apnea.  Those symptoms include impaired memory and concentration, joint pain, and unrefreshing sleep.  See id. at 1851.  The examiner also determined that musculoskeletal pain was more likely than not attributable to osteoarthritis and degenerative disc disease, modulated by depression.  The March 2011 VA examiner, a psychologist, attributed fatigue, forgetfulness, and generalized body pain to the Veteran's undifferentiated somatoform disorder. 

As the January 2011 and March 2011 VA examiners have determined the Veteran's fatigue, hypersomnolence/unrefreshing sleep, memory loss, loss of concentration, and/or generalized pain are not manifestation of undiagnosed illness or a medically unexplained multi-symptom illness, there is no presumed link between these symptoms and the Veteran's military service.  Gutierrez, 19 Vet. App. at 8-9											
The Board also finds that service connection for fatigue, hypersomnolence, memory loss, loss of concentration, and/or muscle pain is not warranted on a direct theory of entitlement.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As discussed above, the most probative medical evidence of record indicates that the Veteran's fatigue, hypersomnolence, memory loss, loss of concentration, and/or muscle pain do not, in and of themselves, constitute a disability.  Rather, they are symptoms associated with diagnosed disorders.  Accordingly, the most probative medical and other evidence of record reflects that the Veteran's fatigue, hypersomnolence, memory loss, loss of concentration, and/or muscle pain are not of an independent pathology but are symptoms of either a psychiatric condition, sleep apnea, or osteoarthritis and degenerative disc disease.  Therefore, the condition does not in and of itself constitute a disability for VA compensation purposes.  See, e.g., Sanchez-Benitez v. Principi, 259 F.3d 1359, 1361-62 (Fed. Cir. 2001).  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for symptoms of fatigue, hypersomnolence, memory loss, loss of concentration, and/or muscle pain as a qualifying chronic disability under 38 C.F.R. § 3.317, and the claim is denied.  The evidence for and against this claim is not so evenly balanced to allow for the application of the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.    

III.  Increased Rating Claim

In an April 2005 rating decision, the RO granted service connection for seborrheic dermatitis and assigned an initial 30 percent rating, effective July 1, 2004.  In a May 2007 rating decision, the RO granted an earlier effective date of August 23, 1993, for the award of service connection for seborrheic dermatitis on the basis of CUE. Finally, in March 2008, the RO made the 30 percent rating retroactive to the earlier date of August 30, 2002.  

The Veteran contends that he should be assigned a rating higher than 10 percent prior to August 30, 2002, due to the need for the continued use of medicated creams and shampoo.  Since August 30, 2002, he contends that he entitled to a rating higher than 30 percent because of the extensive use of prescription hydrocortisone creams, shampoos, and drops all over his face, head, and neck and on selected area on his back and chest, and because of the scarring from the surgical removal of suspected malignancies from his upper torso and left leg.  The Veteran also appears to allege that the affected area is larger than estimated as it should include the entire area where prescription shampoos and creams are applied, which constitutes 60 percent of his exposed area and scalp, and 100 percent of his face, neck, scalp, head, back, and chest.

Since, as already alluded to, the Veteran's claims arise from his disagreement with the initial rating assigned following the grant of service connection for seborrheic dermatitis, and the initial rating assigned following the grant of an earlier effective date, some discussion of the Fenderson case is warranted.  See generally Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held, in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim.  This latter practice is known as assigning a "staged rating."  Fenderson, 12 Vet. App. 125-126. 

VA evaluates disabilities by applying a schedule of ratings (Rating Schedule) based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show all of the findings for a specific rating, especially in the more fully described grades of disabilities, but VA will assign the higher of two evaluations if the disability more closely approximates the criteria for that rating.  Otherwise, VA assigns the lower rating.  38 C.F.R. § 4.7.  

In assessing the degree of disability of a service-connected condition, the disorder and reports of rating examinations are to be viewed in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As discussed above, all reasonable doubt is resolved in the Veteran's favor.  
38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.

During the appellate period, the criteria for rating skin disorders were revised, effective August 30, 2002.  See 67 Fed. Reg. 49,590 (2002).  Either the old or the new rating criteria may be used, whichever are more favorable to the Veteran, but the new criteria only may be applied prospectively from their effective date.  See 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  Although the rating criteria under 38 C.F.R. § 4.118 were revised a second time, effective October 23, 2008, these additional revisions only apply to the criteria for rating scars.  Furthermore, these revisions are applicable only to claims raised on or after that date or where the Veteran expressly requests review under such criteria.  73 Fed. Reg. 54708 (Sep. 23, 2008).  No such request was made here.  

Under the former version of DC 7806, a 10 percent rating was warranted for eczema with exfoliation, exudation, or itching involving an exposed surface or extensive area.  See 38 C.F.R. § 4.118, DC 7806 (2002).  A 30 percent rating was assigned for eczema with constant exudation or itching, extensive lesions, or marked disfigurement.  Id.  To warrant a 50 percent rating, ulceration or extensive exfoliation or crusting, and systemic or nervous manifestation or exceptional repugnance needed to be shown.  Id.

Under the revised regulations, effective August 30, 2002, a 10 percent rating is warranted for dermatitis or eczema where at least 5 but less than 20 percent of the entire body is affected, where at least 5 but less than 20 percent of the exposed areas affected, or if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks during the last 12-month period.   A 30 percent rating is assigned for dermatitis or eczema where at least 20 but less than 40 percent of the entire body is affected, where at least 20 but less than 40 percent of exposed areas are affected, or if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2008).

DC 7806 also allows for ratings under DCs 7800 through 7805.  However, other than DC 7800, for rating disfigurement of the head, face, or neck, the other DCs either apply to scars other than on the head, face, and neck, or do not provide for a rating higher than 10 percent.  Under DC 7800, 10 percent rating is assigned for one characteristic of disfigurement; a 30 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or with two or three characteristics of disfigurement; a 50 percent rating is assigned for visible or palpable tissue loss either with gross distortion or asymmetry of two features or paired sets of features or with four or five characteristics of disfigurement.

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation under § 4.118 are: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm) wide at widest part; a surface contour of scar that is elevated or depressed on palpation: a scar that is adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and/or skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Under note (3) the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.

Throughout the record, the Veteran has suffered from scaly erythematous patches on his head, face, neck, and chest, of varying degrees of severity, depending on the progression of the condition, flare-ups, and treatment.  Service treatment records from July 1992 show a 3cm x 4cm red rash over the Veteran's sternum with a history of previous episodes. It was described as spreading, erythematous, bordered, and palpable, and was diagnosed as tinea corporis.  In October 1993, the Veteran was provided with a VA examination, but his seborrheic dermatitis was in remission.  He reported a history of redness around his nose and chin and white scaling, but he could successfully treat it with ointment.  Telephone triage notes from June 1998 show that the Veteran became upset when he thought he would not be able to obtain his prescription shampoo that same day.  He was provided with one sample bottle and advised to make an appointment.  

In April 2003, regular treatment with fluocinonide 0.5% and Nizoral greatly reduced the flaky areas on his face and decreased itching and erythema.  In February 2005, the Veteran was provided with a VA examination.  He reported symptoms of constant itching, crusting, and shedding and also reported missing 8 months of work due to his skin conditions.  There was no systemic disease or nervous condition associated with his skin lesions.  He does have maculopapular disfiguring eruptions underneath the eyelids and on the nasal fold, upper labial fold, around the eyebrows, on the chin, below the ears, on the chest, and on the scalp.  They are hyperpigmented, more than 6 square inches, disfiguring, and involve 35 percent of the exposed area and 12 percent of the total body area.  There is no evidence of crusting, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, limitation of motion, or evidence of any burn scarring.  

In March 2005, the Veteran sought additional treatment for seborrheic dermatitis of the chest and face, and in May 2004, he had erythema and scale across the scalp, chest, and back.  A potassium hydroxide test was positive for yeast and fungus, and the Veteran was diagnosed with tinea versicolor in addition to seborrheic dermatitis.  In November 2006, the Veteran's spouse submitted a statement and asserted that the Veteran has severe redness and skin flakes around his ears, nose, mouth, and chin, and a rash on his chest.  

October 2008 VA treatment notes show that the Veteran had scaling and erythema, and at the June 2010 Board hearing, the Veteran said his doctors increased the strength of his prescribed cream to fluocinonide 2.5%.  In March 2012, the VA examiner determined that less than 5 percent of the Veteran's total body area and less than five percent of the exposed area (e.g. face, neck, and hands) were affected by his service-connected skin disability.  However, in a May 2012 statement, the Veteran contends that another health care provider determined that 60 percent of the exposed area was affected.  This record is not present in the claims folder and the Veteran did not ask VA to obtain it.  Accordingly, no additional efforts are warranted in order to obtain these records.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In January 2011, the VA examiner, an internist, determined that the patches involved approximately 60 percent of the Veteran's face, but no finding was made with regard to all exposed areas.

The Veteran was provided with another VA examination in March 2012.  Upon examination, he had red and scaly thin patches about and between eyebrows, smile lines, chin, and chest.  His reported treating his condition with selenium sulfide alternated with zync pyrithione shampoo, daily; ketoconazole shampoo to the chest for three weeks; triamcinolone cream for two weeks; HC 2.5% cream as needed for control of flares, and dermasmooth oil for scalp itch.  The examiner determined that less than 5% of exposed area and less than 5% of the total area were affected

At the outset, the Board notes that the Veteran has other skin disorders that have not been determined to be related to his military service, including scars resulting from the surgical removal of atypical melanocytic nevi, possibly malignant, from the upper torso and left leg.  The atypical nevi are often described as congenital.  The symptoms stemming from or associated with his nonservice-connected skin disorders may not be considered in evaluating the severity of his seborrheic dermatitis, unless it is not possible to distinguish or differentiate the extent of his symptoms that is attributable to one versus the other.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Furthermore, service connection for these atypical melanocytic nevi was implicitly denied in the April 2005 rating decision.  See Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) (holding that a reasonably raised claim does not remain pending when there is a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated); and see Cogburn v. Shinseki, 24 Vet. App. 205, 212-13 (2010) (identifying four factors for consideration when determining whether a claim was implicitly denied: (1) "the specificity or . . . relatedness of the claims"; (2) whether the "adjudication allude[d] to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented."). 

The Veteran is not entitled to an initial rating higher 10 percent prior to August 30 2002, for service-connected seborrheic dermatitis.  The few records available from the time service-connection was first established to August 30, 2002, show that the Veteran's symptoms were fairly mild and at least occasionally nearly non-existent.  Although the Veteran's insistence on obtaining a same-day supply of his shampoo does convey a degree of worry about impending discomfort, the available evidence clearly does not show eczema with constant exudation or itching, extensive lesions, or marked disfigurement.  See 38 C.F.R. § 4.118, DC 7806 (2002).  As such, a rating higher than 10 percent, prior to August 30, 2002, cannot be awarded.

Similarly, the Veteran is not entitled to an initial rating higher than 30 percent since August 30, 2002.  With regard to the old version of DC 7806, the evidence does not show any indication of  ulceration, extensive exfoliation or crusting, or systemic or nervous manifestation.  The Veteran's seborrheic dermatitis is sometimes described as disfiguring, but exceptional repugnance is not shown.  Id.

Under the revised regulations, effective August 30, 2002, a rating higher than 30 percent is only warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2008).  Here, while the Veteran is likely competent to estimate what percentage of his exposed area is affected, he assertion that a physician found that 60 percent of the exposed area was affected in 2010 lacks credibility as the Veteran testified at the June 2010 hearing that his symptoms had, if anything, lessened with effective use of medication.  Lastly, even if the Board found the Veteran's statement to be credible, it would be outweighed by the other evidence of record which consistently shows a smaller affected area and, by March 2012, a much smaller affected area.

A 50 percent rating is available under DC 7800 for visible or palpable tissue loss either with gross distortion or asymmetry of two features or paired sets of features or with four or five characteristics of disfigurement.  While, in consideration of the photographic evidence, the Veteran may have skin hypo- or hyper-pigmented in an area exceeding six square inches, no other characteristic of disfigurement is present.  There is also no tissue loss or gross distortion or asymmetry of features.  Therefore, the Veteran is not entitled to a rating higher than 30 percent since August 30, 2002, for seborrheic dermatitis.

The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's seborrheic dermatitis (i.e. redness, scales, itching, disfigurement, and constant treatment) are not shown to cause any impairment that is not already contemplated by the rating criteria for dermatitis; rather the Veteran's symptoms are fully and accurately described by the rating criteria for dermatitis.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

The claim for service connection for PTSD is denied.

The claim for service connection for chronic fatigue syndrome, and/or symptoms of hypersomnolence, memory loss, loss of concentration, and/or muscle pain as manifestations of an undiagnosed illness, due to Gulf War Syndrome is denied. 

The criteria for an initial rating greater than 10 percent for service-connected seborrheic dermatitis, as of August 30, 2002, have not been met, and the criteria for an initial rating greater than 30 percent since August 30, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10 (2011); 38 C.F.R. §  4.118, DC 7806 (2002), 38 C.F.R. §  4.118, DC 7806 (2008).

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In November 2010, the Board remanded this claim so a VA examiner could determine whether the Veteran has an acquired psychiatric disorder that is due to his military service.  The examiner was asked to discuss the rationale for all opinion expressed, whether favorable or unfavorable.  Review of the March 2011 opinion and April 2011 and February 2012 addenda show the examiner did not provide a rationale for the conclusion that the Veteran's undifferentiated somatoform disorder was unlikely related to his military service.  Therefore, the examination report and addenda do not comply with the Board's November 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Therefore, on remand, a supplemental opinion must be obtained so the examiner can provide the Board with an opinion as to the etiology of the Veteran's undifferentiated somatoform disorder, supported by a discussion of the rationale for the opinion expressed.  In providing this opinion, the examiner must acknowledge the Veteran's claims to have experienced symptoms of depression and fatigue since discharge from service.

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing mental health treatment, dated since April 2009.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his disability, from the VA Medical Center in Long Beach, California, dated since April 2009.

2.  If still available to provide further comment, return the file to the examiner who conducted the March 2011 VA compensation examination and who provided the April 2011 and February 2012 addenda.  If, for whatever reason, this examiner is no longer available to comment, have someone else comment that is equally qualified.

The examiner, whoever designated, is asked to determine the likelihood (very likely, as likely as not, or unlikely) that any diagnosed psychiatric disorder, other than PTSD, including undifferentiated somatoform disorder, anxiety, and/or depression, is due to his military service, including his fear of death due to the accidents that occurred while he was in the air and the expressed guilt at having contributed to risking the lives of others toward the end of his period of active service.

If anxiety and/or depression are not directly related to service as described above, the examiner should determine the likelihood (very likely, as likely as not, or unlikely) that symptoms of depression and/or anxiety are manifestations of any acquired psychiatric disorder found to be due to military service.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review and consideration of the pertinent medical and other history. 

The examiner must provide and thoroughly discuss the rationale of the opinion, whether favorable or unfavorable, citing to specific evidence in the file where necessary.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Review the examination report to ensure it is responsive to the determinative issues of causation and contains and complete rationale for the opinion provided.  If not, take corrective action.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated). 

4.  Then readjudicate these claims in light of all additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


